Citation Nr: 0023893	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-05 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which denied a claim by the veteran 
seeking entitlement to a total disability rating for 
compensation purposes based on individual unemployability.


REMAND

The veteran contends, in essence, that he is entitled to a 
total rating due to individual unemployability.  He believes 
that his combined disabilities render him unable to obtain 
and maintain employment, even of a sedentary nature.  
Overall, he believes that his claim should be granted.

Initially, the Board finds the current claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a)  (West 1991).  
The claim is well grounded because the veteran is service-
connected for several disabilities and has asserted that 
these disabilities have increased in severity so as to render 
him unemployable.  In essence, he is seeking entitlement to 
increased compensation benefits.  This is sufficient for a 
well grounded claim.  See e.g. Proscelle v. Derwinski, 2 Vet. 
App. 629, 632  (1992) (stating that, where a veteran asserted 
that his condition had worsened since the last time his claim 
for an increased disability evaluation for a service-
connected disorder had been considered by VA, he established 
a well-grounded claim for an increased rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In this case, this duty necessitates 
a remand for an updated VA medical examination.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the "fulfillment of the statutory duty to assist . . . 
includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  When the medical evidence is inadequate, VA 
must supplement the record by seeking a medical opinion or by 
scheduling a VA examination.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

Here, the Board finds that no VA examination of the veteran's 
service-connected disabilities has been conducted since May 
1996, a period of more than 4 years.  The Court has held 
that, where an increase in the disability rating is at issue, 
the current level of the veteran's disability is the primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Moreover, no VA examination has ever been conducted in regard 
to this claim; the May 1996 examination was conducted 
pursuant to a prior claim for an increased disability rating 
and the report of that examination does not address the issue 
of unemployability due to service-connected disabilities.  VA 
regulations require that the rating of service-connected 
disabilities be based on "accurate and fully descriptive 
medical examinations."  38 C.F.R. § 4.1  (1999).  

Furthermore, the Board finds no medical evidence, either VA 
or private, that addresses the evaluation of possible 
functional impairment of the service-connected 
musculoskeletal disabilities due to pain on motion, 
incoordination, easy fatigability, weakness, or other 
functional symptoms.  38 C.F.R. §§ 4.40, 4.45  (1999).  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that 38 C.F.R. 
§§ 4.40, 4.45, were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated, and that the 
Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40, separate 
from any consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).

The veteran's accredited representative in its November 1999 
written brief presentation argued that a remand may be 
necessary because the record was not clear as to whether or 
not the veteran's service-connected disabilities render him 
unemployable.  The Board agrees. 

In light of the above, a remand is necessary.  38 C.F.R. 
§ 19.9  (1999) (If further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board is required to 
remand the case back to the agency of original 
jurisdiction.).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be afforded the 
appropriate VA examinations to determine 
the severity of his service-connected 
disabilities.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the 
examiners prior to the examinations.  If 
the veteran fails to report for the 
examinations, this fact should be 
documented in the claims folder.  All 
indicated testing in this regard should 
be accomplished and all findings reported 
in detail.

Audiological examination should be 
conducted in order to assess the current 
severity of the veteran's bilateral 
hearing loss.  A recording of puretone 
thresholds at the 1000, 2000, 3000, and 
4000 Hertz frequencies, average puretone 
thresholds, and speech discrimination 
scores for each ear should be 
accomplished.

Orthopedic examination should be 
conducted in order to evaluate his 
service-connected arthritis of the lumbar 
and cervical spine and right and left 
knees, as well as his residuals of 
fracture to the right hand and calcaneal 
spurs of the bilateral feet.  Range of 
motion testing for each affected joint 
should be accomplished and results 
recorded.  The existence and severity of 
any functional loss due to pain on 
motion, weakness, instability, 
fatigability, incoordination, or other 
limitation should also be assessed.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Thereafter, the examiner is specifically 
requested to render an opinion as to 
whether or not the veteran's service-
connected disabilities render him unable 
to secure or maintain gainful employment.  
In doing so, the examiner must exclude 
from consideration any and all 
nonservice-connected disabilities.

The reasoning that forms the basis of the 
above opinion should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder.

2.  Thereafter, the RO should review the 
veteran's claim for entitlement to a 
total disability rating for compensation 
purposes based on individual 
unemployability, to determine if any 
change is warranted in its prior 
decision.  All applicable diagnostic 
codes under the Rating Schedule, 
38 C.F.R. § Part 4  (1999), should be 
considered, as well as sections 4.40, 
4.45, and 4.59, and the Court's decision 
in DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

3.  If the RO's decision remains 
unchanged, or represents a grant of less-
than-complete benefits, the veteran and 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case.

Thereafter, the veteran and representative should be 
afforded the opportunity to respond.  The case should then 
be returned to the Board for further appellate 
consideration.  By this REMAND the Board intimates no 
opinion, either factual or legal, as to the ultimate 
determination warranted in this case.  No action is required 
of the veteran until he receives further notice.

The veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (1999), failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



